Case 1:20-cv-20836-BB Document 126 Entered on FLSD Docket 04/30/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                             Case No.: 1:20-CV-20836-BLOOM/Louis

   AARON FRUITSTONE, on behalf of himself
   and all others similarly situated,

        Plaintiff,

   v.

   SPARTAN RACE, INC.,
   a Delaware Corporation

        Defendant.



   Jed Nolan,

        Objector.




                     NOTICE OF FILING SUPPLEMENTAL DECLARATIONS
                      OF THEODORE H. FRANK AND ADAM R. DUGGAN


          Jed Nolan, by and through undersigned counsel, and pursuant to this Court’s Order granting

  leave to file (Dkt. 125), hereby gives Notice of Filing the supplemental Declarations of Theodore H.

  Frank and Adam R. Duggan in support of Nolan’s objection and in response to the false and

  misleading allegations contained in Class Counsel’s response to the objection. The declarations are

  attached hereto as Exhibit A and Exhibit B.




                                                   1
Case 1:20-cv-20836-BB Document 126 Entered on FLSD Docket 04/30/2021 Page 2 of 2



 Date: April 30, 2021                  Respectfully submitted,

                                       /s/ Adam R. Duggan
                                       Adam R. Duggan (pro hac vice admission granted)
                                       TN Bar # 035121
                                       adam.duggan@hlli.org
                                       HAMILTON LINCOLN LAW INSTITUTE
                                       CENTER FOR CLASS ACTION FAIRNESS
                                       1439 Ramsay St.
                                       Alcoa, TN 37701
                                       Phone: (865) 696-5033

                                       /s/ Joseph S. Van de Bogart
                                       Joseph S. Van de Bogart, Esq.
                                       Florida Bar No: 084764
                                       VAN DE BOGART LAW, P.A.
                                       2850 North Andrews Avenue
                                       Fort Lauderdale, FL 33311
                                       Telephone: (954) 567-6032
                                       Facsimile: (954) 568-2152
                                       Email Joseph@vandebogartlaw.com

                                       Attorneys for Objector Jed Nolan

                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was filed with the Court via the
  CM/ECF system, which will send notification of such filing to all attorneys of record.

                                       /s/ Adam R. Duggan
                                       Adam R. Duggan




                                                    2
